Citation Nr: 1607824	
Decision Date: 02/29/16    Archive Date: 03/04/16

DOCKET NO.  98-15 947A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for the residuals of a right knee meniscectomy, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for right knee arthritis, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. Osegueda, Counsel


INTRODUCTION

The Veteran served on active duty from July 1963 to July 1969, from July 1971 to July 1975, and from July 1980 to July 1985.  This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an April 1998 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  In that rating decision, the RO denied an increased rating for a right knee disability, status-post meniscectomy with arthritis, and continued a 10 percent rating.  The Veteran appealed this decision.  In a May 2000 rating decision, the Los Angeles RO assigned a separate 10 percent evaluation for right knee arthritis with limitation of motion, effective from March 5, 1997.

In July 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.

In August 2014, the Board remanded the case to the Agency of Original (AOJ) for additional development.  In the August 2014 remand, the Board noted that the originally appealed issue characterized as entitlement to an increased rating for a right knee disability, status-post meniscectomy with arthritis, and the Board recharacterized it as two distinct claims in light of the separate ratings, as assigned in the May 2000 rating decision.  The case has subsequently been returned to the Board for appellate review.  

The Veteran also perfected an appeal regarding the issue of entitlement to service connection for a dental disability, for VA disability compensation and outpatient treatment purposes.  However, in an April 2015 rating decision, the Appeals Management Center (AMC) granted service connection for the loss of all anterior teeth and assigned a 20 percent evaluation, effective from September 27, 2002, and granted VA outpatient dental treatment for teeth 6 through 11 and 22 through 27.  As stated in that rating decision, the AOJ's grant of service connection for this issue constitutes a full award of the benefits sought on appeal.  Thus, this matter is no longer in appellate status. See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997) (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.  A review of the documents in the Virtual VA file reveals a copy of the July 2014 hearing transcript.  The remaining documents are duplicative of the evidence in the VBMS file.


FINDING OF FACT

The Veteran's status-post right knee meniscectomy with osteoarthritis was productive of painful motion, but was not productive of actual or functional extension limited to 15 degrees; actual or functional flexion limited to 30 degrees; recurrent subluxation or lateral instability; ankylosis; dislocated cartilage with frequent episodes of locking, pain, and effusion into the joint; impairment of the tibia and fibula; or genu recurvatum.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for status-post right knee meniscectomy have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.71a, Diagnostic Codes 5003, 5257-5263 (2015).

2.  The criteria for an increased rating for right knee osteoarthritis have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.71a, Diagnostic Codes 5003, 5257-5263 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

Upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his or her entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, supra. 

In this case, the RO did not provide the Veteran with completely adequate notice prior to the initial decision in April 1998.  Nevertheless, the AMC sent the Veteran letters in February 2006 and November 2011.  The content of the notice fully complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the notice was provided, the Veteran's claims were readjudicated in multiple supplemental statements of the case (SSOCs).  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (noting that VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating the claim and notifying claimant of such readjudication in the statement of the case).  The claimant has been provided with every opportunity to submit evidence and argument in support of his claims and to respond to VA notices, and he has taken full advantage of these opportunities, submitting evidence and argument in support of his claims.  Viewed in such context, the furnishing of notice after the decision that led to this appeal did not compromise the essential fairness of the adjudication. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Conway v. Principi, 353 F.3d 1369, 1373 (Fed. Cir. 2004).  The Veteran has had a "meaningful opportunity to participate effectively," and the Board finds that the present adjudication of the appeal will not result in any prejudice to the Veteran.  See Dingess, 19 Vet. App. at 473.  Therefore, with respect to the timing requirement for the notice, the Board concludes that to decide this appeal would not be prejudicial to the claimant.

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records and all identified and available post-service medical records, including VA treatment notes, worker's compensation records, and Social Security Administration (SSA) records, have been associated with the claims file and were reviewed by both the RO and the Board in connection with the claims.  The Veteran has not identified any other outstanding records that are pertinent to the issues currently on appeal.  

In this case, the Veteran was afforded VA knee examinations in December 1997, October 2004, October 2006, November 2011, and March 2015.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations are adequate to decide the case because, as shown below, the examinations were based upon consideration of the Veteran's pertinent medical history, as well as his lay assertions and current complaints, and the examiners described the knee disabilities in detail sufficient to allow the Board to make a fully informed determination. Id.  There is also no objective evidence indicating that there has been a material change in the severity of the Veteran's right knee disability since he was last examined. 38 C.F.R. § 3.327(a) (2015).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met. 38 C.F.R. § 3.159(c)(4) (2015).  

With regard to the August 2014 remand, the Board finds that AMC substantially complied with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance would be required, not strict compliance).  Specifically, pursuant to the remand, the AMC sent the Veteran medical authorization forms to secure potential private medical evidence, obtained the private treatment records identified by the Veteran, obtained outstanding VA treatment notes and associated them with the electronic claims file, and provided the Veteran with an adequate VA examination for his right knee disability.  As such, the AMC has substantially complied with the Board's instructions.

With regard to the July 2014 hearing, a Veterans Law Judge (VLJ) who chairs a hearing must fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  These duties consist of (1) fully explaining the issues pertinent to the claims on appeal; and (2) suggesting the submission of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2); Procopio v. Shinseki, 26 Vet. App. 76 (2012).  At the hearing, the VLJ, the Veteran, and his representative outlined the increased rating issues on appeal and engaged in a discussion as to substantiation of those claims.  The Veteran's specific right knee symptomatology was discussed in detail by the parties at that hearing.  In fact, the Veteran's representative spent a considerable amount of time identifying the relevant evidence and interviewing the Veteran.  The VLJ also clarified whether any additional relevant evidence was available which could substantiate these claims.  The actions of the VLJ supplemented the duty to notify and assist and complied with any related duties owed during a hearing.  Overall, the hearing was legally sufficient, and there has been no allegation to the contrary.

The Board concludes that the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims, and he did, in fact, participate.  See Washington v. Nicholson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal. 

Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings. 

Where the question for consideration is a higher initial rating since the grant of service connection, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, where, as here, a veteran appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of the veteran's disability is the primary concern, and past medical reports should not be given precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. 

The provisions of 38 C.F.R. § 4.14 do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the Diagnostic Code provisions governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R.  §4.45, should only be considered in conjunction with the Diagnostic Code provisions predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59. 

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Compensating a claimant for separate functional impairment under Diagnostic Code 5257 and 5003 does not constitute pyramiding.  See VAOPGCPREC 23-97 (July 1, 1997). 

A veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that a separate rating must be based upon additional disability.  VAOPGCPREC 23-97.  When a knee disorder is already rated under Diagnostic Code 5257, the veteran must also have limitation of motion under Diagnostic Code 5260 or 5261 in order to obtain a separate rating for arthritis.  If the veteran does not at least meet the criteria for a zero percent rating under either of those codes, there is no additional disability for which a rating may be assigned. 

If a veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also x-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98.  In addition, where a knee disability was evaluated under Diagnostic Code 5259 that was productive of pain, tenderness, friction, osteoarthritis established by x-rays, and a slight loss of motion, and assuming that Diagnostic Code 5259 did not involve limitation of motion, the availability of a separate evaluation under Diagnostic Code 5003 in light of sections 4.40, 4.45, 4.59 must be considered.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Absent x-ray findings of arthritis, limitation of motion should be considered under Diagnostic Codes 5260 and 5261.  The claimant's painful motion may add to the actual limitation of motion so as to warrant a rating under Diagnostic Codes 5260 or 5261. 

The removal of the semilunar cartilage may involve restriction of movement caused by tears and displacements of the menisci, but that the procedure may result in complications such as reflex sympathetic dystrophy, which can produce loss of motion.  VAOPGCPREC 9-98.  Therefore, limitation of motion is a relevant consideration under Diagnostic Code 5259, and the provisions of 4.40, 4.45, and 4.59 must be considered. 

Separate ratings may also be assigned under Diagnostic Code 5260 and Diagnostic Code 5261 for disability of the same joint.  VAOPGCPREC 9-2004 (September 17, 2004). 

In this case, the Veteran's service-connected right knee disability on appeal is currently assigned separate 10 percent evaluations for instability, status-post meniscectomy, listed under Diagnostic Code 5010-5257, and for traumatic arthritis, listed under Diagnostic Code 5260-5010.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen. 38 C.F.R. § 4.27.

Under Diagnostic Code 5257, a 10 percent disability rating is assigned for slight recurrent subluxation or lateral instability.  A 20 percent disability rating is warranted when there is moderate recurrent subluxation or lateral instability, and a 30 percent disability rating requires severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  The words "slight," "mild," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.  

Under Diagnostic Code 5258, dislocated semilunar cartilage, with frequent episodes of locking, pain, and effusion into the joint, warrants a 20 percent disability rating. 38 C.F.R. § 4.71a, Diagnostic Code 5258.  Under Diagnostic Code 5259, a 10 percent disability evaluation is assigned for the symptomatic removal of semilunar cartilage.  Semilunar cartilage is the meniscus lateralis articulationis genus (lateral meniscus) and the meniscus medialis articulationis genus (medial meniscus). See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 273, 1013 (28th ed. 1994).

Under Diagnostic Code 5260, a noncompensable evaluation is contemplated for flexion limited to 60 degrees.  A 10 percent disability evaluation is assigned when flexion is limited to 45 degrees, and a 20 percent disability evaluation is warranted when flexion is limited to 30 degrees.  A 30 percent disability evaluation is assigned when flexion is limited to 15 degrees, which is the maximum evaluation available under Diagnostic Code 5260. 

Under Diagnostic Code 5261, a noncompensable evaluation is assigned for extension limited to 5 degrees, and a 10 percent disability evaluation is contemplated for extension limited to 10 degrees.  When there is limitation of extension to 15 degrees, a 20 percent disability evaluation is warranted.  A 30 percent rating will be assigned for extension limited to 20 degrees, and a 40 percent rating is contemplated for limitation of extension to 30 degrees.  A 50 percent disability evaluation is warranted for extension limited to 45 degrees.

The regulations provide that the normal range of motion of the knee is zero degrees on extension to 140 degrees on flexion.  38 C.F.R. § 4.71, Plate II.

Under Diagnostic Code 5262, pertaining to impairment of the tibia and fibula, a 10 percent disability rating is assigned for malunion with slight knee or ankle disability, and a 20 percent disability rating is warranted for malunion with moderate knee or ankle disability.  A 40 percent disability rating is appropriate where there is nonunion of the tibia and fibula with loose motion requiring a brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

Under Diagnostic Code 5263, a 10 percent disability rating is assigned for acquired, traumatic genu recurvatum with weakness and insecurity in weight-bearing objectively demonstrated.  38 C.F.R. § 4.71a, Diagnostic Code 5263.

In addition, Diagnostic Code 5003 states that the severity of degenerative arthritis, established by x-ray findings, is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected, which, in this case, would be Diagnostic Codes 5260 (limitation of flexion of the leg) and 5261 (limitation of extension of the leg).  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to increased ratings for his right knee disability.  

In considering the criteria of Diagnostic Code 5257, concerning recurrent subluxation or lateral instability, the Board notes that there is no evidence of recurrent subluxation of the right knee during the period on appeal.  With respect to instability, during the July 2014 hearing, the Veteran testified that he had instability in his right knee.  He indicated that he had not fallen due to the knee giving out, but that he had torn all of the ligaments in his knee three weeks previously after he fell trying to get off of his scooter.  He stated that he was treated with cortisone injections by a private treatment provider following the incident.  Private treatment notes, dated in June 2014, indicate that the Veteran was treated for right knee pain.  The treating physician noted that the Veteran's right knee pain had started two weeks previously "without injury."  The physician reported that the Veteran had severe tenderness in the tibia area.  He provided the Veteran with a right knee quadriceps tendon injection.  He diagnosed acute enthescopathy of the knee.  Corresponding x-rays of the right knee, also dated in June 2014, revealed severe osteoarthritis of the media tibiofemoral compartment and unremarkable soft tissues.  Subsequently, the March 2015 VA examiner noted that the Veteran indicated that he had right knee instability, but the examiner was unable to perform stability testing due to marked lymphedema and cellulitis of the Veteran's lower extremities.  

The Board acknowledges the Veteran's hearing testimony that he had right knee instability following a 2014 incident in which he tore ligaments in his right knee.  The Veteran is competent to report his experience and symptoms.  Although lay persons are generally not competent to offer evidence which requires medical knowledge, they may provide competent testimony as to visible symptoms and manifestations of a disorder. Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  A veteran can attest to factual matters of which he has or had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). 

The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  Buchanan, 451 F.3d at 1336.  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

In this case, the Veteran is competent to state that he had an injury to his right knee causing instability.  However, the Board does not find these statements credible.  The allegations are inconsistent with the contemporaneous record as the Veteran's private physician treated the Veteran with an injection following complaints of right knee pain "without injury."  See Caluza v. Brown, 7 Vet. App. 498, 510-11 (1995) (holding that, in weighing credibility of lay evidence, even that recorded in a medical record, VA may consider such elements as interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness).

Prior to the reported ligament tears in 2014, during October 2006 and October 2011 VA examinations, the Veteran also reported that he had instability and giving way of the right knee; however, the examiners found no evidence of instability on joint stability testing.  In fact, the October 2011 VA examiner noted that an examination of the right knee showed no signs of instability or subluxation.  Specifically, the examiner reported that anterior and posterior cruciate ligaments stability testing and medial and lateral collateral ligaments stability testing of the right knee were within normal limits.  The October 2006 VA examiner did note that the Veteran's bilateral medial collateral ligaments were "questionable," but he attributed the abnormality to gracilis muscle pain rather than the medial collateral ligaments.  Moreover, he indicated that the bilateral lateral collateral ligaments, and right anterior cruciate ligaments were stable.  Although the October 2004 VA examiner diagnosed right knee osteoarthritis with instability, he also reported that anterior drawer sign and McMurray's testing were negative for the right knee.  In addition, the December 1997 VA examiner noted that the Veteran's right knee ligaments were stable and that McMurray's testing and drawer sign testing were negative.  Thus, a higher evaluation is not warranted under this diagnostic code.

Based on consideration of the relevant medical history and demonstrated symptomatology in this case, the Board finds that the Veteran's right knee disability is more consistent with the criteria contemplated for symptomatic removal of semilunar cartilage under Diagnostic Code 5259.  It is clear from the evidence of record that the Veteran underwent a meniscectomy and that he has residual symptoms following the meniscus repair.  Therefore, the Board finds that the Veteran's knee disability is more appropriately rated under Diagnostic Code 5259. See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (assignment of a proper diagnostic code "completely dependent upon the facts of a particular case"); see also Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) (a change in a diagnostic code by a VA adjudicator should be specifically explained).  That is the maximum evaluation permitted by this diagnostic code.  Accordingly, no higher evaluation is warranted.  

Under Diagnostic Code 5259, a 10 percent evaluation is assigned for symptomatic removal of the semilunar cartilage.  The Veteran is already assigned the maximum 10 percent evaluation under this Diagnostic Code.  Thus, a higher evaluation cannot be assigned under Diagnostic Code 5259.

The Board does note that the December 1997 VA examiner indicated that the Veteran had right knee surgery in 1980 and he continued to have residual signs and symptoms, to include complaints of decreased range of motion, crepitus, and pain.  The October 2006 VA examiner also noted that the Veteran had a meniscectomy during service.  However, the Board finds that a separate 10 percent evaluation under Diagnostic Code 5258 would constitute impermissible pyramiding.  In this regard, the Board notes that the Veteran has already been assigned a 10 percent evaluation under Diagnostic Code 5259 for symptomatic removal of the semilunar cartilage - the meniscectomy.  In general, the evaluation of the same disability or the same manifestations of disability under multiple diagnoses is to be avoided.  38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of her earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  See Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009) ("two defined diagnoses constitute the same disability for purposes of section 4.14 if they have overlapping symptomatology").  When a veteran has separate and distinct manifestations attributable to the same injury, he or she should be compensated under different diagnostic codes with different ratings.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The critical inquiry in making such a determination is whether any of the disabling symptomatology is duplicative or overlapping.  See e.g., VAOPGCPREC 23-97 (July 1, 1997); 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98 (August 14, 1998).  The Veteran is entitled to a combined rating only where the symptomatology is distinct and separate.  Id.  Here, right knee pain, decreased range of motion, and swelling is already contemplated under the evaluation assigned pursuant to Diagnostic Code 5259.  Thus, a separate evaluation cannot be assigned under Diagnostic Code 5258.

Furthermore, under Diagnostic Code 5258, dislocated semilunar cartilage, with frequent episodes of locking, pain, and effusion into the joint, warrants a 20 percent disability rating.  The October 2004 VA examiner noted that there was no heat, redness, swelling, effusion, drainage, or abnormal movement of the right knee.  In addition, the October 2011 VA examiner noted that an examination of the right knee showed no signs of edema, abnormal movement, effusion, redness, heat, guarding of movement, malalignment, and drainage.  Thus, the Veteran does not meet the criteria for an increased evaluation under Diagnostic Code 5258, and, in fact, his symptoms of right knee pain are already contemplated under the 10 percent evaluation assigned pursuant to Diagnostic Code 5259.

With respect to the Veteran's arthritis, an increased evaluation is not warranted on this basis, as there is no evidence of x-ray involvement of two or major or minor joints. See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  Additionally, a separate evaluation is not warranted as such an evaluation requires objective confirmation of swelling, muscle spasm, or satisfactory evidence of painful motion.  Here, swelling and muscle spasm were not noted and painful motion is considered in the current 10 percent evaluation for arthritis; such an evaluation would thus be impermissible pyramiding.  See Brady, 4 Vet. App. at 206.  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  See Amberman, 570 F.3d at 1381.  When a Veteran has separate and distinct manifestations attributable to the same injury, he or she should be compensated under different diagnostic codes with different ratings.  Esteban, 6 Vet. App. at 262.  The critical inquiry in making such a determination is whether any of the disabling symptomatology is duplicative or overlapping.  See e.g., VAOPGCPREC 23-97 (July 1, 1997); 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98 (August 14, 1998).  The Veteran is entitled to a combined rating only where the symptomatology is distinct and separate.  Id. 

The Board has also considered whether the Veteran is entitled to higher evaluations for his right knee disability based on limitation of motion of the joint.  

The Board also finds that the Veteran is not entitled to a higher or separate rating under Diagnostic Code 5261 for limitation of extension.  During the period on appeal, the record does not show that extension was limited to 15 degrees to warrant a higher disability rating under these criteria or 10 degrees for a separate evaluation for limitation of extension.  In fact, during the December 1997, October 2004, October 2006, November 2011, and March 2015 VA examinations, the Veteran demonstrated right knee extension to 0 degrees with no objective evidence of pain on motion.  As such, the current rating assigned contemplates the Veteran's symptomatology of painful motion, and an increased or separate evaluation under Diagnostic Code 5261 is not warranted.

The Board also finds that the Veteran is not entitled to a higher evaluation under Diagnostic Code 5260 for limitation of flexion.  The record does not show that flexion was limited to 30 degrees to warrant a higher evaluation at any point during the appeal period.  In fact, during the December 1997, October 2004, October 2006, November 2011, and March 2015 VA examinations, the Veteran demonstrated right knee flexion no less than 80 degrees.  Specifically, during the December 1997 VA examination, he demonstrated flexion to 100 degrees.  During the October 2004 VA examination, he demonstrated flexion to 80 degrees.  During the October 2006 VA examination, he demonstrated flexion to 95 degrees.  During the November 2011 VA examination, he demonstrated flexion to 90 degrees.  Finally, during the March 2015 VA examination, he demonstrated flexion to 80 degrees.  He had no objective evidence of pain on motion during the March 2015 VA examination.  While he demonstrated objective evidence of painful motion beginning at 80 degrees during the October 2004 VA examination and at 90 degrees during the November 2011 VA examination, the painful motion did not nearly approximate limited flexion to 30 degrees.  Thus, the Veteran does not meet the criteria for an increased evaluation under Diagnostic Code 5260.

The Board has also considered whether a higher or separate evaluation is warranted under any other diagnostic code.  However, as the evidence of record does not demonstrate that the Veteran has ankylosis of either knee, impairment of the tibia and fibula, or genu recurvatum, he is not entitled to higher evaluations under Diagnostic Codes 5256, 5262, and 5263.  There is no evidence of such manifestations.  Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (internal medical dictionary citation omitted).  Although the October 2004 VA examiner noted that the Veteran had ankylosis of the right knee, in fact, based on the aforementioned range of motion findings, the record shows that the Veteran's right knee is not fixated or immobile even when painful motion is considered.  Moreover, the March 2015 VA examiner specifically reported that the Veteran did not have ankylosis of the knee.  In addition, despite the Veteran sustaining a right knee meniscal tear, the evidence shows that he underwent a meniscectomy and his current assigned rating contemplates residual pain from the meniscectomy.  Therefore, separate or higher ratings are not warranted under Diagnostic Codes 5256, 5262, and 5263. 

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an increased evaluation for the Veteran's right knee disability is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned 10 percent evaluations, and no higher.  In this regard, the Board observes that the Veteran complained of pain throughout the period on appeal.  However, the effect of the pain in the Veteran's right knee is already contemplated in the assigned evaluations.  The Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation beyond those already assigned.  Indeed, the November 2011 VA examiner noted that the Veteran's knee did not have any diminution with repetitive testing.  Even considering painful motion, he still did not have a decrease in range of motion.  During the March 2015 VA examination, he demonstrated extension to 0 degrees and flexion to 75 degrees after repetitive use testing, which was 5 degrees less flexion.  The examiner noted that the functional loss was caused by fatigue.  However, the five degree diminution in flexion does not tend to show excess fatigability as such to warrant an increased evaluation beyond the separate 10 percent evaluations already assigned.  Accordingly, the Board concludes that increased evaluations are not warranted for the Veteran's service-connected right knee disability.

Finally, although the examiners noted a scar, the October 2004 VA examiner noted it was a small surgical scar measuring 5 centimeters by one centimeter.  It was level, non-tender, and stable without keloid formation, instability, adherence, ulceration, exfoliation, disfigurement, abnormal texture, or significant loss of underlying tissue.  There was no limitation of motion due to the scar.  The examiner also noted that there was hypopigmentation, but it affected less than six square inches.  Accordingly, a separate evaluation is not warranted on this basis.  See 38 C.F.R. § 4.118 (2015).

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's right knee disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected right knee disability are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned ratings with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, the Veteran's chief complaints, including pain and functional loss of his right knee are contemplated in the rating criteria - which specifically address symptomatic removal of the meniscus and arthritis with painful limitation of motion.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing. 38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board finds that the schedular criteria reasonably describe the Veteran's disability picture in this case.  Thus, it cannot be said that the available schedular evaluations for this disability are inadequate.  There are higher ratings available under the diagnostic codes, but the Veteran's disability is not productive of such manifestations, as discussed above.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected right knee disability under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

An increased rating for the symptomatic residuals of a right knee meniscectomy, currently evaluated as 10 percent disabling, is denied.

An increased rating for right knee arthritis, currently evaluated as 10 percent disabling, is denied.




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


